Citation Nr: 0738285	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
prostate cancer, for the period from December 31, 2002 to 
January 8, 2006.

3.  Entitlement to a rating in excess of 20 percent for 
prostate cancer, for the period beginning January 9, 2006.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction associated with prostatectomy for prostate 
cancer.

5.  Entitlement to service connection for swelling of the 
ankles and feet.

6.  Entitlement to service connection for a rectal 
disability, to include as due to service-connected 
prostatectomy for prostate cancer.

7.  Entitlement to service connection for a disability 
manifested by dizziness.

8.  Entitlement to service connection for arthritis of the 
neck and shoulders.


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from August 1958 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  As shown on 
the title page, the Board has recharacterized the veteran's 
appeal with regard to his prostate problems so as to address 
the fact that the evidence shows an increased rating is 
warranted, but only from January 9, 2006.   

The Board notes that in May 2007, the veteran submitted 
additional evidence directly to the Board.  Normally, as an 
appellate body, the Board cannot consider evidence in the 
first instance unless the veteran expressly waives review of 
the evidence by the agency of original jurisdiction (AOJ).  
See Generally Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  In 
this case, by way of an April 2007 statement, the veteran 
expressly waived AOJ review of the evidence submitted in May 
2007.  As such, the Board finds that it may proceed with 
adjudication of this case.

The Board also notes that in an April 2006 statement, the 
veteran states : "I appeal each and every claim that I 
have."  It is unclear to the Board which claims the veteran 
is appealing with this statement, but notes that the 
statement was received within the one-year appeal period 
following issuance of the April 2005 rating decision.  As 
such, the Board refers this matter to the RO for appropriate 
action, including clarification from the veteran regarding 
which claims the veteran is attempting to appeal by virtue of 
the April 2006 statement.

The issue of entitlement to service connection for arthritis 
of the neck and shoulders is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the effective date of service connection, the 
veteran's PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as fear of flying, heights, and elevators; 
nightmares and flashbacks approximately twice to five times a 
month; anger management issues; heightened startle response 
to things like gunshots and backfires; limited tolerance in 
dealing with others; hypervigilence; chronic irritability; 
and isolation tendencies, with no evidence of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently appropriately and effectively; 
impaired impulse control; spatial disorientation, or neglect 
of personal hygiene.

2.  For the period from December 31, 2002 to January 8, 2006, 
the veteran's service-connected prostatectomy for prostate 
cancer was manifested by voiding dysfunction with no evidence 
of daytime voiding interval less than one hour or awakening 
to void five or more times per night, continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which had to be changed 2 to 4 times per 
day.

3.  For the period from January 9, 2006 to present, the 
veteran's service-connected prostatectomy for prostate cancer 
is manifested by the veteran having to void at least six 
times a night with no evidence of incontinence severe enough 
to require the use of absorbent pads or appliances.

4.  The veteran's service-connected erectile dysfunction 
associated with prostatectomy for prostate cancer is 
manifested by loss of erectile power with no evidence of 
penile deformity.

5.  The competent medical evidence of record does not 
demonstrate that the veteran has a current disability 
manifested by swelling of the ankles and feet.

6.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a rectal dysfunction 
disability due to his service in the military or his service-
connected prostatectomy for prostate cancer.

7.  The competent medical evidence of record does not 
demonstrate that the veteran has a current disability 
manifested by dizziness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a disability rating greater than 20 
percent for prostatectomy for prostate cancer for the period 
from December 31, 2002 to January 8, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, and 4.115b, Code 7528 
(2007).

3.  The criteria for a disability rating of 40 percent, but 
no higher, for prostatectomy for prostate cancer for the 
period from January 9, 2006 to present have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.115a, and 4.115b, Code 7528 (2007).

4.  The criteria for entitlement to an initial compensable 
disability rating for the veteran's service-connected 
erectile dysfunction associated with prostatectomy for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic 
Code 5722 (2007).

5.  A disability manifested by swelling of the ankles and 
feet was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

6.  A rectal dysfunction disability was not incurred or 
aggravated during the veteran's active duty service nor is a 
rectal dysfunction disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

7.  A disability manifested by dizziness was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, by way of February 2003, April and May 2004, 
February and June 2005 and March, April and June 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  The 
Board notes that the notice as to increased ratings and 
effective dates was not provided until after the rating 
decisions on appeal had been issued.  As such, notice was not 
timely as to these elements.  The Board notes that this error 
did not prejudice the veteran's service connection claims 
because the denial of the claims in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.  With respect to the claims for higher ratings, the 
veteran's claims were readjudicated after the veteran 
received proper notice.  See the August 2006 supplemental 
statement of the case.  Additionally, as for the increased 
ratings granted for PTSD and prostatectomy in the instant 
case, the Board notes that any defect as to notice regarding 
assignment of an effective date can be cured by the RO when 
the RO effectuates the increased ratings. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service medical records, private medical 
records, VA treatment records, and multiple VA examination 
reports.  As such, the Board finds that the record as it 
stands now includes sufficient medical evidence to decide the 
claims at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the veteran 
is appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula. 

Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and  maintaining effective work and social 
relationships. 

The relevant medical evidence of record includes 2004 and 
2005 VA treatment records which show that the veteran 
reported a fear of flying and of heights and stated that he 
had nightmares and flashbacks twice a month.  The treatment 
records reflect that the veteran denied hallucinations and 
suicidal ideations.  On examination, the veteran was fully 
oriented and he had normal speech, appropriate affect, 
coherent and logical thought processes and intact memory and 
concentration.

A January 2005 VA examination report reflects that the 
veteran reported being married to his fourth wife since about 
1987.  He reported seeing his children two or three times a 
year and reported having a good relationship with them.  He 
reported having friends he visits with, but he did not have a 
large contingent of friends.  He stated that he enjoyed 
watching sports, watching movies at home, and going to dinner 
with his wife.  His subjective complaints included occasional 
fear of going upstairs, fear of flying, nightmares that 
caused him to scream and wake up and anger management issues.  
The examiner characterized the veteran's social impairment 
and work impairment over the previous twelve months as 
moderate, but noted that the veteran's ability to function 
socially was severely impaired because of his phobias.  On 
objective examination, the veteran was appropriately groomed, 
fully oriented and cooperative, with normal speech rate and 
rhythm.  His affect was restricted with a congruent mood.  
His thought processes were manifested by goal directed 
answers to questions.  He reported intrusive memories, but 
denied delusions and hallucinations.  The examiner noted 
there was no evidence of suicidal or homicidal ideations.  
The veteran reported phobias involving fear of elevators, 
fear of flying, fear of heights, and fear of driving over 
high bridges.  The veteran reported a heightened startle 
response to things like gunshots and backfires, but the 
examiner noted that there was no evidence of hypervigilence.  
After administering psychiatric testing, the examiner stated 
that the veteran's level of impairment from PTSD was not 
clear.  He noted that the veteran had clearly been able to 
function psychosocially and occupationally in many ways until 
the mid-to late 1980s.  At that time, his phobia of heights 
and flying became noticeably limiting to his lifestyle.  The 
examiner concluded by noting that after resolving any benefit 
of the doubt in favor of the veteran, he found the veteran to 
have a diagnosis of PTSD, delayed onset, with mild 
impairment.  The examiner assigned a GAF of 65.

An August 2006 VA examination report reveals that the veteran 
reported fear of flying, fear of heights and limited 
tolerance dealing with others.  He reported nightmares four 
or five times a month and avoidance of conversations dealing 
with Vietnam.  He avoided traveling because of his fear of 
flying and he reported a sense of feeling indifferent about 
spending time with anyone outside of his family.  He reported 
chronic irritability, sleep disturbance, and hyperarousal, 
but denied difficulty with crowds.  The veteran reported 
having been married to his wife for eighteen years, although 
he reported that the relationship was currently strained.  He 
reported good quality relationships with his children and 
grandchildren.  Other than his family, his only social 
interaction was reported to be with a veterans' group that 
met monthly.

The veteran stated that he liked to watch sports and attend 
high school sports and that he liked being around his family.  
He reported having thoughts of sometimes wishing he were 
dead, but no plan to follow through with the thoughts.  On 
objective examination, the examiner noted that the veteran 
arrived promptly for his appointment.  His mood was 
moderately dysthymic and periodically irritable.  His affect 
was congruent, but his thought was coherent, logical and goal 
directed with no signs of impairment in thought processes or 
communication.  There were no signs of delusions or 
hallucinations and there was no inappropriate behavior 
observed or reported.  The veteran reported no current or 
past problems with suicidal or homicidal ideation or action.  
The examiner noted that the veteran's dress and grooming were 
appropriate and that he was alert and oriented to person, 
place and time.  There was no evidence of short or long-term 
memory difficulties and no obsessive or ritualistic behavior 
was observed or reported.  His speech was clear and 
understandable.  The veteran reported no past problems with 
panic attacks.  The examiner stated that observations and 
history did not provide evidence of impulse control problems.  
The diagnosis was chronic PTSD and the examiner assigned a 
GAF score of 55.

In his integrated summary, the examiner stated that the 
veteran showed signs of having limited tolerance of negative, 
afflictive emotional states and that the level of severity of 
his PTSD was likely to fall in the moderate range.

In an April 2007 VA psychiatric treatment note, the examiner 
stated that the veteran was a regular patient at the 
outpatient PTSD clinic.  The veteran's PTSD symptoms were 
described as including intrusive thoughts, frequent 
nightmares, and flashbacks approximately two times a week.  
When reminded of Vietnam, the veteran reportedly experienced 
physiological reactions, which included increased heart rate, 
sweating, panicky feelings, etc.  The examiner stated that 
the veteran appeared to convert much of his PTSD anxiety into 
phobic behavior, including fear of heights, fear of flying, 
and fear of elevators, all of which caused severe 
psychosocial impairment.  He reported becoming increasingly 
withdrawn and detached.  He also reported that he had more 
difficulty controlling his temper.  The examiner stated that 
the veteran is hypervigilent, has an observed hyperstartle 
response, and has sleep problems.  The examiner concluded 
that the impairment due to the effects of PTSD must be 
considered moderate-to-severe, with many symptoms causing 
extremely severe impairment.  The examiner assigned a GAF of 
50.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that taken as a whole, the veteran's 
symptoms of fear of flying, heights, and elevators, 
nightmares and flashbacks approximately twice to five times a 
month, anger management issues, heightened startle response 
to things like gunshots and backfires, limited tolerance in 
dealing with others, hypervigilence, chronic irritability, 
and isolation tendencies appear to be productive of moderate 
social impairment.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

The Board notes that the veteran's GAF scores ranged from 50 
to 65 and he appears to be significantly isolated with 
limited social functioning.  Thus, after resolving the 
benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107, the Board finds that the 
assigned GAF scores and the objective findings suggest a 
level of impairment which is consistent with a 50 percent 
disability rating.  In this regard, the evidence more nearly 
approximates social and occupational impairment with reduced 
reliability and productivity due to various PTSD symptoms.  
Therefore, the Board finds that a 50 percent disability 
rating for service-connected PTSD is warranted from the 
effective date of service connection.  

Nevertheless, the veteran does not have most of the symptoms 
associated with a 70 percent disability rating for PTSD.  The 
evidence shows that the veteran is able to maintain 
relationships with his wife, children and grandchildren.  He 
reported that he enjoyed going to high school sports and 
watching sports and movies on television, as well as going to 
dinner with his wife.  The evidence does not show that the 
veteran has obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently appropriately and 
effectively; impaired impulse control; spatial 
disorientation, or neglect of personal hygiene.  In fact, the 
VA examination reports all show that the veteran is always 
neatly and appropriately groomed and fully oriented with 
coherent speech and no evidence of disturbed thought 
processes, hallucinations, or delusions.  

In light of the foregoing, the Board finds that the evidence 
supports a higher rating of 50 percent for the service-
connected PTSD from the effective date of service connection.  
The preponderance of the evidence, however, is against the 
claim for a rating higher than 50 percent; the benefit-of-the 
doubt doctrine is inapplicable and the claim for a rating in 
excess of 50 percent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Prostatectomy  

Initially, the Board points out that the veteran filed his 
claim for increase on December 31, 2002 and that his appeal 
as to this issue stems from the April 2003 RO decision that 
granted an increased rating for this condition.  He did not 
appeal from the initial RO decision that granted service 
connection.  As such, the Board shall only consider whether a 
higher rating is warranted during the appeal period - from 
December 2002 forward.  In so doing, as is explained below, 
we find that an increased rating is warranted, but only from 
January 9, 2006.   

The veteran's prostate cancer is evaluated under criteria 
found at 38 C.F.R. 
§ 4.115a-b.  The Note following Diagnostic Code 7528 states 
the following:

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignancies 
of the genitourinary system, a rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent disability rating; requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent disability rating. 

Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent disability rating; daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent 
disability rating; daytime voiding interval between two and 
three hours, or; awakening to void two times per night 
warrants a 10 percent disability rating.

Obstructed voiding: Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
disability rating.

Renal dysfunction: Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent disability 
rating and constant albuminuria with some edema; or definite 
decreased in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent disability rating.

38 C.F.R. § 4.115a (2007).

Initially, the Board notes that the RO has established the 
veteran's entitlement to special monthly compensation for 
loss of a creative organ, based on his erectile dysfunction.  
That issue is not before the Board and that residual of his 
prostate cancer will not be considered in rating the 
disability at issue.  See 38 C.F.R. § 4.14 (2007).

The relevant medical evidence of record includes private 
medical records from July to October 2001 which show that the 
veteran was urologically asymptomatic with his primary 
complaint being erectile dysfunction.  A November 2001 VA 
examination report shows that the veteran underwent a radical 
prostatectomy in 1992.  The veteran reported occasional 
urinary incontinence two times per year with a history of 
urinary urgency.  The veteran reported nocturia three to four 
times each evening though he admitted to good stream without 
dysuria.  The veteran reported being incontinent two times 
last year.  He had no acute nephritis and his PSA count was 
within normal limits.  The diagnosis was carcinoma of the 
prostate status post radical prostatectomy in 1992 with 
relative impotence and rare urinary incontinence.  

A March 2003 VA examination report shows that the veteran 
reported urinary incontinence, noting that when he sneezes or 
coughs really hard, he dribbles.  He also reported decreased 
stream and burning.  He stated that he has frequency eight 
times per day and twice per night.  He denied hesitancy, but 
he did admit to decreased stream, dysuria and burning.  He 
stated that on occasion, he will wear Depends.  The diagnosis 
was carcinoma of the prostate status post radical 
prostatectomy with occasional urinary incontinence.  October 
2003 private medical records show that the veteran reported 
no particular voiding problems and rare incontinence.

A January 2006 VA examination report shows that the veteran 
reported intermittent urinary incontinence.  The veteran 
stated that he was seeking an increase (in disability) 
because of his increasing PSA count and because of a change 
in symptoms.  The veteran stated that he had an increased 
frequency in urination, to the point of having to urinate 
every two hours day and night.  He denied any burning, change 
in stream, or hesitancy, but he noted some dribbling and 
occasional incontinence of urine.  A couple of times a month, 
he reported wetting his sheets at night and having to change 
them.  He used a Depends pad when he went on a long trip.  He 
noted blood in the urine frequently.  There was no evidence 
of acute nephritis.  The examiner noted that the veteran had 
urinary frequency and had to be near a restroom which limited 
his ability to travel.  The examiner also noted that the 
veteran infrequently used Depends pads.  The examiner 
summarized his findings by noting that the complications of 
the veteran's prostate cancer included mild urinary 
incontinence and urinary frequency.  At his March 2007 Board 
hearing at the RO, the veteran testified that he had to get 
up to use the restroom about six or seven times a night.  The 
veteran testified that because he goes to the restroom so 
frequently, he no longer used pads.  

Taken as a whole, the relevant medical evidence of record 
shows that there is no evidence that the veteran has had any 
recurrence of his prostate cancer.  Neither is there any 
evidence of any renal dysfunction, obstructed voiding, or 
significant urinary tract infections.  The most significant 
reported residuals of the veteran's prostate surgery have 
related to voiding dysfunction.  

Private medical records from 2001 show that the veteran was 
urologically asymptomatic and the November 2001 VA 
examination report shows that the veteran reported occasional 
urinary incontinence two times per year with a history of 
urinary urgency, described as nocturia three to four times 
each night.  The March 2003 VA examination report shows that 
the veteran reported urinary incontinence and frequency eight 
times per day and twice per night.  

Nevertheless, the VA examination report dated January 9, 
2006, shows that the veteran reported increased frequency in 
urination, to the point of having to urinate every two hours 
day and night.  At his March 2007 Board hearing at the RO, 
the veteran testified that he had to get up to use the 
restroom about six or seven times a night.  

The Board finds that from the date of the veteran's claim in 
December 2002 to January 8, 2006, the veteran's voiding 
dysfunction was not manifested by continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which had to be changed 2 to 4 times per day, 
particularly in light of the fact that the veteran himself 
admitted to only rare use of Depends during this time period.  
As such, a disability in excess of 20 percent is not 
warranted for voiding dysfunction during this time period.  

Additionally, for the same time period, the medical evidence 
of record does not show that the veteran had a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night in order to warrant a disability 
rating in excess of 20 percent for urinary frequency.  

Therefore, the Board finds that for the period from the date 
of the veteran's claim in 2002 to January 8, 2006, a 
disability rating in excess of 20 percent is not warranted 
for the veteran's service-connected disability.

As noted above, however, the January 9, 2006 VA examination 
report shows that the veteran reported having to urinate 
every two hours, day and night.  Additionally, he testified 
at his March 2007 Board hearing at the RO that he had to void 
at least six times a night.  As such, after resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that for the period from January 9, 2006 to present, the 
manifestations of the veteran's disability more closely 
approximate a 40 percent disability rating for urinary 
frequency with awakening to void five or more times per 
night.  The Board notes that a 40 percent disability rating 
is the highest disability rating available for urinary 
frequency.

A disability rating in excess of 40 percent is available for 
voiding dysfunction; however, as the record reflects that the 
veteran has only experienced rare incontinence with 
infrequent use of pads in the past and no use of pads at the 
present time, there is no competent medical evidence of 
record demonstrating that the veteran's incontinence is 
severe enough to require the use of absorbent pads or 
appliances.  Therefore, the criteria for a disability rating 
in excess of 40 percent for voiding dysfunction for this time 
period is not warranted as such a rating requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  

In summary, the Board finds that the criteria for a rating 
greater than 20 percent for prostatectomy for prostate cancer 
were not met from the time of the veteran's claim to January 
8, 2006, but that from January 9, 2006 to present time, the 
criteria for a disability rating of 40 percent, but no 
higher, have been met.  



Erectile Dysfunction

The veteran's service-connected erectile dysfunction has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7522.  38 C.F.R. § 4.115b.  Diagnostic 
Code 7522 (penis, deformity with loss of erectile power) 
provides a 20 percent disability rating.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7522.  The provisions of 38 C.F.R. § 
4.31 indicate that in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31.

The November 2001 VA examination report notes that on 
physical examination, the veteran had normal external 
uncircumcised male genitalia.  The January 2006 VA 
examination report notes that the veteran had a normal penis.  
The veteran clearly suffers from erectile dysfunction 
secondary to service-connected prostatectomy from prostate 
cancer.  The question herein is whether the veteran is 
entitled to a 20 percent evaluation under Diagnostic Code 
7522, which entails both loss of erectile power and deformity 
of the penis.

As the medical evidence of record fails to show any deformity 
of the veteran's penis, the Board cannot grant a 20 percent 
evaluation under Diagnostic Code 7522 for erectile 
dysfunction with deformity of the penis.  The veteran's 
service-connected prostatectomy for prostate cancer appears 
to have caused impotency for which service connection on a 
secondary basis was granted.  Impotency alone warrants only a 
zero percent evaluation.  The criteria for a compensable 
evaluation under Diagnostic Code 7522 requires deformity of 
the penis.  38 C.F.R. §§ 4.31, 4.115b. 

In sum, the only symptom attributable to the service- 
connected impotency is erectile dysfunction.  This alone 
without related deformity of the penis is insufficient for 
the granting of a compensable evaluation under Diagnostic 
Code 7522.  As the veteran does not meet the minimal criteria 
for a compensable evaluation under this provision, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, the Board notes 
that disease or disability that is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

Swelling of the Ankles and Feet

As a threshold matter, there must be evidence of a current 
disability in order to establish entitlement to service 
connection.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The competent medical evidence of record shows that there is 
no evidence of a current disability manifested by swelling of 
the ankles and feet.  A May 2004 VA treatment note documents 
the veteran's complaints of foot pain, but on examination of 
the feet, the examiner noted that no abnormality of the feet 
was observed.  An April 2007 private medical record from a 
podiatrist notes that the veteran complained of multiple foot 
ailments, but expressly denied any history of swelling of the 
bilateral feet or ankles.  The record reflects that on 
examination, there was no evidence of edema of the veteran's 
feet or ankles.  In summary, there is no competent medical 
evidence of a current disability manifested by swelling of 
the ankles or feet.  As such, entitlement to service 
connection for swelling of the ankles and feet is not 
warranted.

Rectal Disability

The veteran has applied for entitlement to service connection 
for a rectal disability.  The veteran complained of rectal 
bleeding following his 1992 prostatectomy.  A July 2006 VA 
examination report shows that the veteran reported 
constipation since his prostatectomy in 1992.  On physical 
examination, the examiner observed no objective evidence of a 
rectal disability.  It was noted that the veteran had good 
sphincter tone with no evidence of fecal leakage, colostomy, 
signs of anemia, hemorrhoids, fissures, or evidence of 
bleeding.  The examiner opined that it was less likely than 
not that rectal dysfunction was related to prostatectomy.  

In light of the entirely negative findings in the July 2006 
VA examination report, it is unclear if the veteran currently 
has a rectal dysfunction disability.  In any event, assuming 
for the sake of argument that the veteran does have a current 
rectal dysfunction disability, the Board notes that there is 
no evidence of complaints or diagnosis of a rectal 
dysfunction disability in service or for many years after 
discharge from active duty service.

With respect to the complaints of rectal bleeding following 
the prostatectomy in 1992 and the veteran's contentions that 
he currently has rectal dysfunction resulting from his 
prostatectomy, the Board notes that the veteran does not have 
specialized medical training.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To this end, the only competent 
medical opinion of record is from the July 2006 VA examiner, 
who notes that it is less likely than not that any current 
rectal dysfunction is related to the veteran's service-
connected prostatectomy.

In summary, the preponderance of the evidence weighs against 
a finding that any current rectal dysfunction which the 
veteran may have is etiologically related to his active duty 
service or his service-connected prostatectomy.  

Dizziness

As noted above, as a preliminary matter, there must be 
evidence of a current disability in order to establish 
entitlement to service connection.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Current VA and private medical records show no evidence of a 
chronic disability manifested by dizziness.  May and 
September 2004 VA treatment notes show that the veteran 
complained of dizziness while standing, which he attributed 
to his high blood pressure.  However, no diagnosis of any 
chronic disability manifested by dizziness was made.  
Additionally, in a December 2004 VA audiological examination 
report, the veteran expressly denied a history of dizzy 
spells.

In short, there is no evidence of a current chronic 
disability manifested by dizziness.  Although the veteran has 
sporadically complained of dizziness when seeking medical 
treatment, dizziness in and of itself is simply a symptom and 
the medical evidence does not show that such symptom has ever 
been attributed to a diagnosed disability.  As such, 
entitlement to service connection for a disability manifested 
by dizziness is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Entitlement to an initial disability rating of 50 percent, 
but no higher, for service-connected post-traumatic stress 
disorder (PTSD) is granted.  To this extent, the appeal is 
granted.

For the period from December 31, 2002 to January 8, 2006, 
entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected prostatectomy for 
prostate cancer is denied.

For the period from January 9, 2006 to present, entitlement 
to a disability rating of 40 percent, but no higher, for the 
veteran's service-connected prostatectomy for prostate cancer 
is granted.  To this extent, the appeal is granted.

Entitlement to a compensable initial disability rating for 
erectile dysfunction associated with prostatectomy for 
prostate cancer is denied.

Entitlement to service connection for swelling of the ankles 
and feet is denied.

Entitlement to service connection for a rectal disability, to 
include as due to service-connected prostatectomy, is denied.

Entitlement to service connection for a disability manifested 
by dizziness is denied.


REMAND

The veteran has applied for entitlement to service connection 
for arthritis of the neck and shoulders.  An April 2007 
letter from J. M., D.O., states that the author has been 
treating the veteran for various medical conditions and notes 
"The cold exposure and extreme marching conditions have 
exacerbated the wear and tear of his joints, with him having 
significant arthritis in his neck and shoulder."  The author 
goes on to explain that he thinks it is clear that the 
veteran "deserves disability for these medical conditions" 
that "have arisen out of" the veteran's active duty 
service.  

Section 5103A(a)(1) of title 38 of the U.S. Code provides 
that the Secretary "shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim."  That duty includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C. § 5103A(d)(1); see McLendon v. Nicholson, 
20 Vet.App. 79 (2006).  

In light of the April 2007 letter from one of the veteran's 
treating physicians which appears to suggest an etiological 
relationship between a current disability and the veteran's 
active duty service, the Board finds that a VA examination is 
necessary in the instant case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo a VA examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine if the veteran currently has 
arthritis of the neck and/or shoulders.  
Such diagnosis MUST be confirmed by x-ray 
findings.  If neck and/or shoulder 
arthritis is shown on x-ray imaging, the 
examiner should specifically address 
whether or not any such current arthritis 
is at least as likely as not (a degree of 
probability of 50 percent or higher) 
etiologically related to some aspect of 
the veteran's lengthy period of active 
duty service.  The examiner should 
provide a rationale for all opinions 
expressed.  If the examiner cannot 
provide a requested opinion without 
resorting to mere speculation, he or she 
should so state.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO/AMC may deem 
necessary, the RO/AMC should review the 
record and readjudicate the claim.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


